DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 22, 28 July 2022, Lesly A. McAnelly requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 50-1283, referencing Docket No. PLSA-003/01US 344682-2045, the required fee of $ 110 for this extension (for a small entity) and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS:

After entering the after-final amendment dated 19 July 2022, claims 3, 9, and 13 have been amended as follows:

3. (Currently Amended) The method of claim 1, wherein the 
for each of the one or more items and at each point of time, 
registering that item at that point of time with a portion of the validation base data acquired at that point of time, 
cross validating, on-the-fly, that item at that point of time based on the portion of the validation base data to generate a corresponding cross modality validation result, 
assessing the cross modality validation result with respect to that item, and 
assigning a label to that item based on the cross modality validation result.  


9. (Currently Amended) The non-transitory, machine-readable medium of claim 7, wherein the 
for each of the one or more items and at each point of time, 
registering that item at that point of time with a portion of the validation base data acquired at that point of time, 
cross validating, on-the-fly, that item at that point of time based on the portion of the validation base data to generate a corresponding cross modality validation result, 
assessing the cross modality validation result with respect to that item, and 
assigning a label to that item based on the cross modality validation result.  


	13. (Currently Amended) A system for in-situ perception in an autonomous driving vehicle, the system comprising: 
	one or more sensor data receivers configured to receive sensor data acquired continuously by a plurality of sensors deployed on the autonomous driving vehicle, the sensor data providing information about a surrounding region of the autonomous driving vehicle; and
	a processor, communicably coupled to the one or more sensor data receivers, configured to:
	track, in accordance with at least one object detection model, one or more items based on a first subset of the sensor data in a first modality and acquired by a first set of one or more sensors from the plurality of sensors, the one or more items appearing in the surrounding region of the autonomous driving vehicle;
	generate validation base data based on a second subset of the sensor data in a second modality and acquired from a second set of one or more sensors from the plurality of sensors;
	label, automatically on-the-fly, the one or more items via cross-modality validation based on the validation base data to generate representations of one or more labeled items;
	select a first set of events of interest from the one or more labeled items based on a first predetermined configuration;	
	send the first set of events of interest to a global model update unit, which adapts at least one global object detection model, to produce an adapted at least one global detection model, based on sets of events of interest from a plurality of autonomous driving vehicles in a fleet, the sets of events of interest including the first set of events of interest; 
	receive, from the global model update unit, global model update information representing the adapted at least one global object detection model;
	select a second set of events of interest from the one or more labeled items based on a second predetermined configuration; 
	update a global object detection model of the in-situ perception system based on the received global model update information;
	perform local model adaptation to adjust at least one local object detection model based on the second set of events of interest; and
	update the at least one local object detection model based on information related to one or more updated models received from the global model update unit.

Allowable Subject Matter
Claims 1 to 3, 7 to 9, 13 to 15, 20 to 25, and 27 to 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the method, non-transitory, machine-readable medium, or system as recited in claims 1, 7, and 13, wherein (in combination with the other recited steps, elements, and limitations) for example, i) the second set of events of interest is sent to a local model adaptation unit that performs local model adaptation to adjust at least one local object detection model based on the second set of events of interest, a global object detection model of an in-situ perception system is updated based on the global model update information, and  the at least one local object detection model is updated based on information related to one or more updated models received from the global model update unit, or ii) a global object detection model of the in-situ perception system is updated based on the received global model update information, local model adaptation is performed to adjust at least one local object detection model based on the second set of events of interest; and the at least one local object detection model is updated based on information related to one or more updated models received from the global model update unit, particularly as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 19 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date(s) of United States Patent Application 15/856332 and United States Patent 11,042,155 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 9 to 11 of the Remarks, filed 19 July 2022, with respect to the specification/claim objections, the claim rejections under 35 U.S.C. 112(b), and the non-statutory double patenting rejections have been fully considered and are, in conjunction with the examiner’s amendment, persuasive.  Therefore, the objections and rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667